     Case 1:20-cv-03127-SAB    ECF No. 66-2    filed 09/11/20   PageID.1549 Page 1 of 2



1                                                               Hon. Stanley A. Bastian
       Theresa M. DeMonte, WSBA No. 43994
2      McNAUL EBEL NAWROT & HELGREN PLLC
       600 University Street, Suite 2700
3      Seattle, WA 98101
       Phone: (206) 467-1816
4      tdemonte@mcnaul.com
       Attorneys for Amici Curiae Brady and Team Enough
5

6

7                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
8                             AT YAKIMA
9     STATE OF WASHINGTON, STATE
                                                      No. 1:20-cv-03127-SAB
10    OF COLORADO, STATE OF
      CONNECTICUT, STATE OF                           ORDER GRANTING
11    ILLINOIS, STATE OF MARYLAND,                    BRADY AND TEAM
                                                      ENOUGH’S MOTION
12    COMMONWEALTH OF                                 FOR LEAVE TO FILE
      MASSACHUSETTS, STATE OF                         AMICUS BRIEF IN
13    MICHIGAN, STATE OF MINNESOTA,                   SUPPORT OF
                                                      PLAINTIFFS’ MOTION
14    STATE OF OREGON, STATE OF                       FOR PRELIMINARY
      RHODE ISLAND, STATE OF                          INJUNCTION
15    VERMONT, COMMONWEALTH OF
                                                      [PROPOSED]
16    VIRGINIA, STATE OF WISCONSIN,
17                             Plaintiffs,
18
      v.
19

20    DONALD J. TRUMP, in his official
      capacity as President of the United States
21    of America; UNITED STATES OF
22    AMERICA; LOUIS DEJOY, in his
      official capacity as Postmaster General;
23
      UNITED STATES POSTAL SERVICE,
24
                                Defendants.
25

26

                                                                                LAW OFFICES OF

       ORDER GRANTING BRADY’S MOT. FOR LEAVE TO FILE               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                          600 University Street, Suite 2700
       AMIUCS BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                       Seattle, Washington 98101-3143
       (Cause No. 1:20-cv-03127-SAB)                                               (206) 467-1816
     Case 1:20-cv-03127-SAB            ECF No. 66-2   filed 09/11/20   PageID.1550 Page 2 of 2



1                    On September 11, 2020, Brady and Team Enough filed a Motion for
2
          Leave to File Amicus Brief in Support of Plaintiffs’ Motion for Preliminary
3

4         Injunction. Having considered the pleadings and papers filed in connection
5         therewith, and all other matters presented to the Court, and good cause having
6
          been shown:
7

8                    It is hereby ORDERED that the Motion for Leave to File Amicus Brief
9         in Support of Plaintiffs’ Motion for Preliminary Injunction is GRANTED. The
10
          Amicus Brief lodged is deemed filed and served.
11

12                   DATED this ____ day of September, 2020.
13

14
                                              Hon. Stanley A. Bastian
15
                                              United States District Court Judge
16
          Presented by:
17
          McNAUL EBEL NAWROT & HELGREN PLLC
18

19
          By: s/Theresa M. DeMonte
20              Theresa M. DeMonte, WSBA No. 43994

21        600 University Street, Suite 2700
          Seattle, Washington 98101
22        P: (206) 467-1816 / F: (206) 624-5128
          tdemonte@mcnaul.com
23        Attorneys for Amici Curiae Brady and Team Enough

24

25

26

                                                                                      LAW OFFICES OF

          ORDER GRANTING BRADY’S MOT. FOR LEAVE TO FILE                  MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
          AMIUCS BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                          Seattle, Washington 98101-3143
          (Cause No. 1:20-cv-03127-SAB) – Page 1                                         (206) 467-1816


     Brady-TMD ji10fc08fk 2020-09-11
